AMENDMENT TO THE JOURNAL COMMUNICATIONS, INC.
2003 EQUITY INCENTIVE PLAN, AS AMENDED

        This Amendment to the Journal Communications, Inc. 2003 Equity Incentive
Plan, as amended (the “Plan”), is hereby adopted this 13th day of February,
2007, by the Board of Directors (the “Board”) of Journal Communications, Inc.
(the “Company”).

        WHEREAS, the Company adopted the Plan for the purposes set forth
therein; and  

        WHEREAS, pursuant to Article 19 of the Plan, the Board has the authority
to amend the Plan with respect to certain matters; and  

        WHEREAS, the Board has approved and authorized this Amendment to the
Plan;  

        NOW, THEREFORE, the Plan is hereby amended, effective as of the date
hereof, in the following particulars:  

        1.        By deleting Section 2(b) in its entirety and replacing it with
the following:

    “(b)        “Award” means a Stock Grant, a Performance Unit Grant, a Stock
Unit Grant, a grant of Stock Appreciation Rights (SARs) or a grant of
Non-statutory Stock Options or Incentive Stock Options pursuant to the
provisions of this Plan.”


        2.        By adding the following new subsection (w) to Section 2 and
renumbering accordingly:

    “(w)        “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Section 9A to receive a payment in shares of Class B Common
Stock equal to the difference between the Fair Market Value of a share of Class
B Common Stock as of the date of exercise of the SAR over the base price of the
SAR, all as determined pursuant to Section 9A.”


        3.        By adding the words “or SAR” or “and SAR,” as applicable,
after the word “Option,” and by adding the words “or SARs” or “and SARs,” as
applicable, after the word “Options,” in Sections 3.1, 5, 6, 11, 12, 14, 17, 19,
and 21.

        4.        By deleting Section 4 in its entirety and replacing it with
the following:

        “Awards under the Plan may be granted in any one or a combination of:

  (a) Stock Grants;

  (b) Non-statutory Stock Options;

  (c) Incentive Stock Options;

  (d) SARs;

  (e) Stock Unit and Performance Unit Grants


        as defined in paragraphs 7, 8, 9, 9A and 10 of the Plan.

--------------------------------------------------------------------------------

          The Committee shall, in its discretion, determine from time to time
which Participants will be granted Awards under the Plan, the number of shares
of Class B Common Stock subject to each Award, whether each Option will be an
Incentive Stock Option or a Non-statutory Stock Option (except that Incentive
Stock Options may not be awarded to Outside Directors), the exercise price of an
Option, the base price of a SAR and the restrictions, if any, which will be
applicable to each Stock Grant, Performance Unit Grant or Stock Unit Grant. In
making all such determinations, the Committee shall take into account the
duties, responsibilities and performance of each respective Participant, his or
her present and potential contributions to the growth and success of the
Company, his or her compensation and such other factors as the Committee shall
deem relevant to accomplishing the purposes of the Plan. Notwithstanding the
discretion the Committee has to establish the exercise price of an Option or
base price of a SAR, the Committee may not re-price any Option or SAR under this
Plan unless Shareholder approval is obtained for such re-pricing.


          No Participant shall have any voting or dividend rights or other
rights of a shareholder in respect of any shares of Class B Common Stock covered
by an Option or SAR prior to the time that the Participant’s name is recorded on
the Company’s shareholder records as the holder of record of such shares
acquired pursuant to the exercise of an Option or SAR.”


        5.        By adding the following new Section 9A:

          “9A.       STOCK APPRECIATION RIGHTS.


          9A.1 Grant of Stock Appreciation Rights.


          (a)       Grants to Employees and Directors. The Committee may, from
time to time, grant SARs to Employees and Directors.


          (b)       Terms of SARs. SARs granted under this Plan are subject to
the following terms and conditions:


          (i)       Right to Payment. Upon the exercise of a SAR, the
Participant to whom it is granted has the right to receive a payment in shares
of Class B Common Stock equal to the excess, if any, of:


          (1)        The Fair Market Value of one share of Class B Common Stock
on the date of exercise; over


          (2)        The base price of the SAR as determined by the Committee,
which shall not be less than the Fair Market Value of one share of Class B
Common Stock on the Date of Grant.


          (ii)       Terms of SARs. The term during which each SAR may be
exercised shall be ten years from the Date of Grant, or such shorter period
determined by the Committee. The Committee shall determine the date on which
each SAR shall become exercisable and may provide that a SAR shall become
exercisable in installments. The SARs comprising each installment may be
exercised in whole or in part at any time after such installment becomes
exercisable. The Committee may, in its sole discretion, accelerate the time at
which any SAR may be exercised in whole or in part.


-2-

--------------------------------------------------------------------------------

          Notwithstanding the above, in the event of a Change in Control of the
Company, all SARs shall become immediately exercisable.


          (iii)       Termination of Service. Unless the Committee specifies
otherwise in the award agreement or thereafter, the following terms shall apply
with respect to SARs granted hereunder:


          Upon the termination of a Participant’s service for any reason other
than death, Disability or Termination for Cause, or following a Change in
Control, the Participant’s SARs shall be exercisable only as to those SARs which
were immediately exercisable by the Participant at the date of termination and
only for a period of six months following termination (or, in the case of a
Participant’s Retirement, for the remainder of the original term of the SARs).


          In the event of Termination for Cause, all rights under the
Participant’s SARs shall expire upon the Participant’s termination of
employment.


          In the event of the death or Disability of a Participant or
termination of employment after a Change in Control, all SARs held by the
Participant, shall become fully vested and shall be exercisable by the
Participant or his or her legal representatives or beneficiaries for one year.


        5.        All other provisions of the Plan shall remain the same.”  

        IN WITNESS WHEREOF, Journal Communications, Inc., by a duly authorized
officer, has executed this Amendment to the Plan, this 13th day of February,
2007.

  JOURNAL COMMUNICATIONS, INC.


  By:  /s/ Mary Hill Leahy




-3-